UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 18, 2015 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 0-26330 23-2119058 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 240 Gibraltar Road Horsham, Pennsylvania19044 (Address of principal executive offices, including zip code) (215) 682-2500 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d 2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13-4(c)) Item5.07Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders, held on June18, 2015, Astea’s stockholders approved the two proposals listed below, which constituted all of the matters acted upon at the meeting. The final results for the votes regarding each proposal are set forth below. The proposals are described in detail in the Proxy Statement for Astea International Inc. which was filed with the Securities and Exchange Commission on April 29, 2015. 1. The election of five directors to serve on the Board, each to serve until Astea’s annual meeting of stockholders to be held in 2016 and until his successor is elected and qualified, or until his death, resignation or removal: Name Votes For Votes Withheld Broker Non-Votes Zack Bergreen Keith D. Schneck Eric S. Siegel Mark I. Simon John Tobin 2.The ratification of the appointment of Grant Thornton LLP as Astea’s independent registered public accounting firm for the fiscal year ending December31, 2015. Votes For Votes Against Abstentions Broker Non-Votes 88 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Astea International Inc. June 18, 2015 By: /s/John Tobin Title: President
